Exhibit 99.1 For Immediate Release SAIC Announces Management Change General Counsel Mark Schultz Leaving SAIC (McLean, Va.) Science Applications International Corp. (NYSE: SAIC) announced today that SAIC’s Executive Vice President and General Counsel, Mark D. Schultz, will be leaving SAIC. His role as an executive officer ended July 6. He will remain with the company until early September to support the transition. The company has initiated efforts to conduct a comprehensive search for a successor.
